DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2020 has been entered.
Response to Arguments
Applicant’s arguments filed 09/17/2020, with respect to Drawing Objections & 112(a) Rejection have been fully considered and are persuasive.  The Drawing Objections & 112(a) Rejection has been withdrawn – examiner concurs with the applicant regarding the understanding of the wave energy converter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Etherington (US 2017/0363058).
Regarding Claim 11, Etherington discloses a method of providing ballast for a point absorber [2] wave energy converter (Abstract, FIG. 1), the method comprising: 
[28a-d] extending from a point absorber wave energy converter [2] to a ballast subsystem [4] and operatively connected at one end to the ballast subsystem [“top end” of 4] and at another end to the point absorber wave energy converter [“bottom end” of 2] (FIG. 1, 10-15, Abstract); and 
configuring a flexible component and ballast combination [combination of 28a-d and 4] in order to provide a strong drag force when moving upward [upward movement] in a water column and a weak drag force when sinking in the water column (FIG. 1, 10-15, ¶ [0119-0120]).
Regarding Claim 12, Etherington discloses the method of claim 11.
Etherington further discloses wherein the ballast subsystem [4] comprises a structure substantially parallel to a midplane of the point absorber wave energy converter [4 is “parallel to a midplane” of 2], and generally horizontal (FIG. 1, 10-15), the structure comprising: 
a number of openings [58]; each one of the number of openings disposed such that fluid can flow through the respective opening [to “reducing the damping effect of the heave plate in respect of its downward motion, so as to allow movement in a downward direction”] (FIG. 15 & ¶ [0122]); and 
a number of covering plates [53’s] (FIG. 10-13); 
each covering plate [53’s] configured to be disposed inside one opening from the number of openings and operatively attached off-center inside the one opening with a movable joint [55, 56] (FIG. 10-12); 
motion stops for said each covering plate [53s] configured to position said each covering plate to allow fluid flow between below the lower portion of the structure and above the upper portion of the structure when the structure is moving downward in the water column and to substantially prevents fluid flow between below the lower portion of the structure and above the upper portion of the structure when the structure is moving upwards in the water column, in order to keep the flexible linear component under tension during a majority of a wave cycle (FIG. 10-15, ¶ [0124]).
Allowable Subject Matter
Claims 1-2, 4-10, 18-21 & 23-24 allowed.
Regarding Claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggests –
A tethered ballast system for a point absorber wave energy converter, the system comprising: 
a point absorber wave energy converter; and a flexible component and ballast combination comprising: 
a ballast subsystem including a hinged plate structure movable between an extended or closed position substantially parallel to a midplane of the point absorber wave energy converter and a retracted or open position substantially perpendicular to a midplane of the point absorber wave energy converter; and 
a flexible linear component extending from the point absorber wave energy converter to the ballast subsystem and operatively connected at one end to the ballast subsystem and at another end to the point absorber wave energy converter; 
the flexible component and ballast combination configured to provide a strong drag force when moving upward in a water column and said hinged plate structure is in said closed position and a weak drag force when sinking in the water column and 
said hinged check valve structure is in said open position, said hinged plate structure including a limit stop preventing said hinged plate structure from moving to an open position when moving upward in said water column.
Claims 2, 4-10, 21 & 23-24 are allowable based on their dependency on claim 1.
Regarding Claim 18, the prior art as a whole, either alone or in combination, fails to teach or suggests –
A method of providing ballast for a point absorber wave energy converter, the method comprising: providing 
a flexible linear component extending from a point absorber wave energy converter to a ballast subsystem and operatively connected at one end to the ballast subsystem and at another end to the point absorber wave energy converter; and 
configuring a flexible component and ballast combination to provide a strong drag force when tension in the flexible linear component is greater than a predetermined threshold value and a weak drag force when tension in the flexible linear component is less than the predetermined threshold value
Claims 19-20 are allowable based on their dependency from claim 18.
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/Examiner, Art Unit 2832